— In an action for rescission of a contract and to recover damages for fraud, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Kutner, J.), dated December 18, 1984, which, inter alia, granted a motion by the defendant Tasty Donut Inc. to vacate its default in answering.
Order affirmed, with costs.
We agree with Special Term’s findings that the papers before it established that the corporate defendant possesses both a reasonable excuse for its default and a meritorious defense to this action. Accordingly, Special Term did not abuse its discretion in granting the respondent’s motion to vacate its default. We have examined the plaintiffs’ remaining contention and find it to be without merit. Thompson, J. P., Bracken, Weinstein and Kunzeman, JJ., concur.